DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9705167. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a tetralayer including an ion-conductive polymer and a barrier layer, and a battery device comprising an electrode protective structure, which includes graphene oxide.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10535908. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a tetralayer including an ion-conductive polymer and a barrier layer, and a battery device comprising an electrode protective structure, which includes graphene oxide.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10074839. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a tetralayer including an ion-conductive polymer and a barrier layer, and a battery device comprising an electrode protective structure, which includes graphene oxide.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roumi (U.S. Patent Publication 2013/0017432).
Roumi discloses a multilayer separator comprising: between two and four high mechanical strength layers, low ionic resistance layers, and chemical barrier layers (Paragraph 0030), as recited in claim 1 of the present invention.  Roumi also discloses that an ion conductive protective membrane, which acts as a base layer or substrate, is present among the layers and that the membrane can be made from polypropylene (Paragraphs 0027 and 0123), as recited in claims 2-4 of the present invention.  Roumi also teaches that the high mechanical strength layers can be chosen from a list of materials, such as polyacrylic acid, and that an electrolyte chosen from a list of materials, such as polyethylene oxide, can be present between the mechanical strength layers (Paragraphs 0030 and 0043), as recited in claim 5 of the present invention.  Regarding claim 8, if the polyacrylic acid layer is formed to be on the surface, this would make the surface of the tetralayer more hydrophilic than the polypropylene membrane because polyacrylic acid is known to be more hydrophilic than polypropylene.  As to claim 9, it would have been obvious to one of ordinary skill in the art that the more layers used in the separator would result in an increase in thickness of the structure.  Regarding claims 10 and 11, it would be known by one of ordinary skill in the art that an increase in thickness of the structure would affect the ionic conductivity of the structure and the electrolyte permeability.
Roumi fails to specifically teach that the separator comprises a tetralayer.
Roumi teaches that any combination and any number of the layers is possible (Paragraph 0030), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, at the time of invention by applicant that a tetralayer could be formed in the separator of Roumi because Roumi teaches that any combination of layers can be used.
8.	Claims 6, 7 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roumi (U.S. Patent Publication 2013/0017432) in view of Zhamu (U.S. Patent Publication 2014/0124176).
The teachings of Roumi have been discussed in paragraph 9 above.  Roumi teaches every limitation of claims 7, 16 and 18 of the present invention.  Roumi also discloses that the separator is formed on a lithium metal negative electrode to protect it from the electrolyte and dendrites (Paragraphs 0008 and 0027), as recited in claims 13, 15, 19 and 20 of the present invention.  Roumi teaches that the separator and negative electrode are part of a lithium battery (Paragraph 0048), as recited in claim 14 of the present invention.
Roumi fails to disclose that the tetralayer comprises graphene oxide, and that the tetralayer comprises a first polyethylene oxide layer, a graphene oxide layer adjacent the first polyethylene oxide layer, a second polyethylene oxide layer adjacent the graphene oxide layer, and a polyacrylic acid layer adjacent the second polyethylene oxide layer.
Zhamu discloses a graphene oxide coated graphitic foil laminate that is used for thermal management in devices that have heat produced by batteries (Paragraphs 0062, 0065), as recited in claims 6, 13 and 17 of the present invention.  Zhamu teaches that the process of forming the graphene oxide coated graphitic foil laminate comprises forming a graphene oxide gel, which is homogenous and does not have graphene, coating the gel on the graphitic material, drying the gel and heating the gel at a temperature of from 100 to 1000 degrees Celsius (Paragraphs 0080, 0089, 0112).  Zhamu shows in Figs. 4a, 4b and 4c that a lower heating temperature allows for the graphene oxide to remain an oxide and not turn to a graphene layer because the electrical thermal conductivities are low.  Therefore, the graphene oxide layer can have little to no graphene if a heating treatment is not performed.  Regarding claim 12, it would have been known by one of ordinary skill in the art that a property of graphene oxide is reduced permeability of materials.
It would have been obvious to one of ordinary skill in the art, at the time of invention by applicant to have used a graphene oxide material as one of the layers of Roumi because Zhamu teaches that graphene oxide can be used in devices with batteries to help prevent overheating.  Additionally, Zhamu teaches that graphene oxide has high structural integrity, which would work well as a high mechanical strength layer in Roumi.  As to claims 6 and 17, it would have been obvious to one of ordinary skill in the art that the tetralayer could be formed with these particular layers in the specific order because Roumi teaches that any combination of layers could be used in the multilayer structure.
Response to Arguments
9.	The amendments made to the claims, filed on 7/5/2022, overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
10.	Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
	Applicants argue that Roumi fails to teach a separator comprising a tetralayer and one that is an ion-conductive polymer.  Roumi discloses a multilayer separator comprising: between two and four high mechanical strength layers, low ionic resistance layers, and chemical barrier layers (Paragraph 0030).  Roumi also discloses that an ion conductive protective membrane, which acts as a base layer or substrate, is present among the layers and that the membrane can be made from polypropylene.  Thus, Roumi is teaching that any number of multiple layers can be used for the separator, which could result in a tetralayer being formed.  Additionally, Roumi teaches an ion conductive layer as part of the tetralayer.
	Applicants also argue that Zhamu fails to teach the deficiencies of Roumi.  As discussed above, Roumi teaches a tetralayer and ion conductive layer in the tetralayer and is not deficient in this manner.
Finally, applicants argue that one of ordinary skill would not be motivated to combine Zhamu and Roumi and that the aim and field of Zhamu is entirely distinct from that of Roumi.  One of ordinary skill in the art could look to Zhamu to improve Roumi because Zhamu is related to devices used with batteries.  Thus, both Roumi and Zhamu are related to batteries.  Additionally, Roumi teaches that the graphene oxide material can be used in devices with batteries to help prevent overheating and that graphene oxide has high structural integrity.  Therefore, the graphene oxide material of Zhamu would work well as a high mechanical strength layer in Roumi while preventing overheating of the battery.  
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722